Bloodworth, J.,
dissenting. I cannot agree to the majority opinion in this case. The record shows that the sheriff, over proper and timely objections, was allowed to testify that he had destroyed two stills in the locality in which the accused *256lived, and that at one he had destroyed “thirteen or fourteen stands of beer,” and'this still was shown to have been within fifteen feet of land which the accused was cultivating and where he had been recently plowing. At the other still he destroyed “two or three stands of beer”, and from this one “the path led in the direction of Henry Carter’s house. ” He gave other details about the stills. It is not shown when these stills were destroyed. It is true that another witness testified, without objection, “1 live about a half mile from where they say they got the stills. There are several still places over there. . . He lived about a half mile from where the still was. ” This was all this witness swore about stills. This evidence did not connect the accused with the distilleries any more than it did the witness. (This witness also swore: “ I have known Henry Carter since he was coming six years old. I never knew him to deal in whisky in my life; •:ave never seen him with a drop, and never smelled whisky on him in my life. ”) This evidence cannot be said to be substantially the same as that of the sheriff. His evidence went much more into details and was much more specific. The object of the sheriff’s testimony to which objections were urged was to show that the accused was guilty of manufacturing intoxicating liquors. This is a separate and independent crime from the one for which he was being prosecuted. The general rule is that “evidence of the commission of a crime other than the one charged is not admissible. ” Cawthon v. State, 119 Ga. 396 (4) (46 S. E. 897). In the case just cited, the court said (p. 409) : “In order to justify the admission of evidence relating to an independent crime committed by the accused, it is absolutely essential that there should be evidence establishing the fact that the independent crime was committed by the accused and satisfactorily connecting that crime with the offense for which the accused is indicted. Even if the evidence establishes the commission by the accused of the independent offense, it is inadmissible until it is shown satisfactorily that that crime had some connection with the transaction then under investigation. ” (Italics mine.) The facts of the case under consideration do not show that the crime of “ manufacturing intoxicating liquors was committed by the accused, nor does it satisfactorily connect that crime with the offense for which he was tried. In order for one crime to be evidence of *257another there must be a connection between them, and, as was said by Mr. Underhill in his work on Criminal Evidence, § 88, p. 110: “ This connection must clearly appear from the evidence. Whether any connection exists is a judicial question. If the court does not clearly perceive it, the accused should be given the benefit of the doubt, and the evidence should be rejected. The minds of the jurors must not be poisoned and prejudiced against the prisoner by receiving evidence of this irrelevant and dangerous description. ” Without passing on the other grounds of the amendment to the motion' for a new trial, this error alone, in the opinion of the writer, required the grant of a new trial.